DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 7, lines 2-3
	“the form of a decoder” should be changed to: -- a form of a decoder --
2.	 In Claim 17, line 3
“the form of a decoder” should be changed to: -- a form of a decoder --


Response to Amendment
	This office action is responsive to the applicant’s remarks received June 21, 2022. Claims 1-20 have been fully considered and are persuasive.
Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed June 21, 2022. Claims 1-20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify a method and apparatus with speech processing.
The closest prior art made of record is Hall et al (US 20180114522 A1) in combination with Lee (US 20200160838 A1).
The cited reference (Hall ‘522) teaches systems a system eliminates alignment processing and performs TTS functionality using a new neural architecture. The neural architecture includes an encoder and a decoder. The encoder receives an input and encodes it into vectors. The encoder applies a sequence of transformations to the input and generates a vector representing the entire sentence. The decoder takes the encoding and outputs an audio file, which can include compressed audio frames.
The cited reference (Lee ‘838) teaches detecting a speech recognition method and apparatus are disclosed. The speech recognition method includes determining a first score of candidate texts based on an input speech, determining a weight for an output of a language model based on the input speech, applying the weight to a second score of the candidate texts output from the language model to obtain a weighted second score, selecting a target candidate text from among the candidate texts based on the first score and the weighted second score corresponding to the target candidate text, and determining the target candidate text to correspond to a portion of the input speech.
The cited references fail to disclose one or more processors configured to: obtain context information from a speech signal of a user using a neural network-based encoder; determine intent information of the speech signal based on the context information; determine, based on the context information, attention information corresponding to a segment included in the speech signal; and determine, based on the attention information, a segment value of the segment by recognizing, using a decoder, a portion of the context information identified as corresponding to the segment. As a result, and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677